             Case 1:19-cv-03967-ELR Document 1-1 Filed 09/04/19 Page 3 of 88                                    E-FILED IN OFFICE - NN
                                                                                                               CLERK OF STATE COURT
                                                                                                           GWINNETT COUNTY, GEORGIA
                                                                                                                     19-C-05322-S4
                                                                                                                  7/23/2019 3:11 PM
                               IN THE STATE COURT OF GWINNETT COUNTY
                                                                                                                        ~,
                                                                                                                             „,
                                                                                                            ~ LERK OFd
                                                                                                                     EART
                                                                                                                     A
                                                  STATE OF GEORGIA
Kennette Reed as Surviving
Spoud and Administrator
                                                                                     CIVIL ACTION, 9
of the Estate of Edd Lee Reed                                                        NUMBER
                                                                                                    -C-05322-S4

                                   PLAINTIFF


                      VS.
Eastside Medical Center, Inc.;
LP Atlanta, LLC d/b/a/ Signature
Healthcare of Atlanta, Et al.

                                  DEFENDANT



                                                         SYJMM®NS

TO THE ABOVE NAMED DEFENDANT: LP                      0 lio I CU Y1~ 51 L C. C-
  You are hereby sumtnoned and required to fite with the Clerk of said court and serve upon the Plaintiff°s attorney, whose name
and address is:
Camille Godwin
Eric J. Hertz, PC
8300 Dunwoody Place, Suite 210
Atlanta, Georgia 30350
an answer to the coroplaint which is herewith served upon you, within 30 days after service of this sununons upon yon, exclusive of
the day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the complaint.

This _ ol ~ r               day of i 11 1),                                    2019.


                                                                            Ricbard T. Alexander, Jr.,
                                                                            Clerk of State Court
                                                                                              ~             m                ~

                                                                                                                  ~..        ~''~~



INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.

SC-1 Rev. 2011




                                                                                                    EXHIBIT 4
                                 E-FILED IN OFFICE - NN
                                CLERK OF STATE COURT
                            GWINNETT COUNTY, GEORGIA
                                      19-C-05322-S4
                                  7/23/2019 3:11 PM


                                CLERK OF STATE COURT




                        19-C-05322-S4




Copy from re:SearchGA
                                 E-FILED IN OFFICE - NN
                                CLERK OF STATE COURT
                            GWINNETT COUNTY, GEORGIA
                                      19-C-05322-S4
                                  7/23/2019 3:11 PM


                                CLERK OF STATE COURT




                        19-C-05322-S4




Copy from re:SearchGA
                                 E-FILED IN OFFICE - NN
                                CLERK OF STATE COURT
                            GWINNETT COUNTY, GEORGIA
                                      19-C-05322-S4
                                  7/23/2019 3:11 PM


                                CLERK OF STATE COURT




                        19-C-05322-S4




Copy from re:SearchGA
